                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

 RANDY GRINDSTAFF,                              )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                )        Civil No. 1:19-CV-287-FDW
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )


                                             ORDER

       THIS MATTER is before the Court on the Consent Motion to Remand (Doc. No. 11).

Defendant, Andrew Saul, Commissioner of Social Security, has moved this Court, pursuant to

sentence four of 42 U.S.C. § 405(g), to enter a judgment reversing his decision with a remand of

the case for further administrative proceedings. Plaintiff’s attorney does not oppose Defendant’s

motion for remand.

       IT IS THEREFORE ORDERED the Motion to Remand (Doc. No. 11) is GRANTED.

Pursuant to the power of this Court to enter a judgment reversing the Commissioner’s decision

with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), this Court

hereby REVERSES the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) with

a remand of the case to the Commissioner for further proceedings. See Melkonyan v. Sullivan,

501 U.S. 89 (1991).

       IT IS SO ORDERED.


                                     Signed: April 3, 2020
